Citation Nr: 1234103	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities other than carpal tunnel syndrome.

2.  Whether a substantive appeal was received in a timely manner as to a March 1995 rating decision that denied service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury, and that denied a compensable rating for chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1994. 

These matters came before the Board of Veterans' Appeals (Board) from March 1995 and December 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, and Waco, Texas, respectively.  Jurisdiction over the case was transferred to the RO in Atlanta, Georgia.

In March 2006, the Veteran testified before a Decision Review Officer (DRO) during a hearing at the RO.  

In June 2008 and July 2010, the Board remanded the appeal for further development.  In July 2010, the Board noted the issue of the timeliness of the substantive appeal with respect to the March 1995 rating decision that in part denied service connection for carpal tunnel syndrome and recharacterized the peripheral neuropathy issue as stated on the title page.  

In a December 2011 letter, the RO notified the Veteran of its decision that his substantive appeal with respect to the March 1995 rating decision was not timely.  In April 2012, the Veteran filed a notice of disagreement (NOD) to this determination.

In September 2012, the Veteran submitted additional evidence with a waiver of RO review.  He also provided additional argument with respect to an October 2011 rating decision that assigned a 40 percent rating for right knee disability and continued the 20 percent ratings assigned for disabilities of the left and right shoulder.  The RO should consider this evidence and argument and, if need be, provide the Veteran a rating decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).

The issue of whether a substantive appeal was received in a timely manner as to a March 1995 rating decision is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have peripheral neuropathy of the upper extremities other than carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the upper extremities other than carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to service connection for peripheral neuropathy of the upper extremities other than carpal tunnel syndrome, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in June 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter predated the initial adjudication by the AOJ/RO in December 2004.  

The Veteran was never informed of how VA determines disability ratings and effective dates if service connection is awarded.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.


Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  His statements in support of the claim are also of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Additionally, the Veteran was provided an opportunity to set forth his contentions at a March 2006 hearing before a DRO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the DRO or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the DRO identified the issue on appeal.  The Veteran provided testimony on the onset and continuity of his peripheral neuropathy since service.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Thus, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In the remand portion of the July 2010 decision, the Board requested that the RO schedule the Veteran for a VA neurology examination, to include an EMG and NCV, in order to determine whether he has neuropathy of the upper extremities other than carpal tunnel syndrome that was caused or aggravated by a service-connected disability.  An EMG and NCV was performed in September 2010.  A brief but relevant and important opinion was provided.  The Veteran was subsequently afforded an examination in September 2011, which also involved EMG and NCV studies.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the claims file as well as the Veteran's own statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4)

In a statement received in September 2012, the Veteran appears to vaguely question the adequacy of the September 2010 EMG and NCV.  No specific inadequacies were identified.  However, as indicated, an EMG and NCV were subsequently performed in September 2012, which essentially came to the same negative conclusion.  The Board finds no prejudice to the Veteran in proceeding with a consideration of the appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be presumed for certain diseases, including acute or subacute peripheral neuropathy, if the disease manifests to a degree of 10 percent within a year after the last date on which the veteran was exposed to an herbicide agent during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6) (2011). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he has peripheral neuropathy of the upper extremities due to exposure to herbicides in service.  In the alternative, he contends that he has peripheral neuropathy of the upper extremities secondary to his service-connected bursitis of the shoulders or hypertension.

As indicated in the introduction, this decision will focus on peripheral neuropathy of the upper extremities other than carpal tunnel syndrome.  Service connection for bilateral carpal tunnel syndrome is being addressed as a separate issue.  

After a careful review, the Board finds that service connection for peripheral neuropathy of the upper extremities other than carpal tunnel syndrome is not warranted as there is no evidence of a neurological disorder affecting the upper extremities other than carpal tunnel syndrome.

An August 1994 private report of electromyography (EMG) and nerve conduction velocity (NCV) studies reflects normal motor nerve conduction studies for both median nerves and the right ulnar nerve, and normal sensory nerve conduction studies for both ulnar and median nerves and the right radial nerve.  Needle electrode examination revealed a single sharp positive wave in the right abductor pollicis brevis muscle, which was noted as potentially indicative of an active neurogenic process involving the right distal median nerve but was not sufficient to make such a diagnosis particularly in the absence of slowing of median nerve conduction across the wrist.  The impression was of an essentially normal study of the right upper extremity and a normal limited study of the left upper extremity.  It was noted that there was no clear indication of any type of neuropathy and at least on the right no evidence of cervical radiculopathy, plexopathy, or myopathy.

During an August 1994 VA examination, the Veteran reported being diagnosed with bilateral carpal tunnel syndrome.  After examination, the examiner provided a diagnosis of bilateral carpal tunnel syndrome (CTS).

A December 1994 VA agent orange registry examination report reflects a diagnosis of peripheral neuropathy, cervical outlet.

An August 2003 private treatment note reflects a finding of decreased deep tendon reflexes at the right triceps and a diagnosis of decreased right triceps jerk from C6-7 cervical radiculopathy.  

A July 2004 VA examination report reflects that the Veteran had neuropathic symptoms in the upper extremities but no objective evidence of peripheral neuropathy of the upper extremities.

A September 2006 private report of EMG/NCV studies reflects an impression of evidence of median nerve dysfunction, carpal tunnel syndrome, at both wrists.

In June 2008, as there was a finding of carpal tunnel syndrome but inconclusive evidence as to whether the peripheral neuropathy was present, the Board requested a VA examination to determine whether the Veteran has peripheral neuropathy of the upper extremities and, if so, the etiology of the neuropathy.

The Veteran was afforded a VA examination in November 2008.  He reported a history of a tingling sensation in the arms during service that was worse after walking through areas that had been treated with herbicides.  He added that he had bathed in and drunk water that had been treated.  Examination revealed decreased strength in the upper extremities, which the examiner observed was consistent with distal ulnar and/or radial nerve function impairment.  There was also mild muscle atrophy of the dorsal interossei of the hands, which the examiner observed was commonly associated with dysfunction or neuropathy of the ulnar nerve.  There was decreased sensation at the left elbow, mid forearm, and hand, which the examiner observed was consistent with a sensory peripheral neuropathy.  The diagnoses were polyneuropathy of the upper extremities, history of bilateral median mononeuropathy, and cervicogenic pain with radicular signs bilaterally.  Of note, the examiner recommended further diagnostic studies to determine the etiology of the neuropathic symptoms.

A September 2010 report of EMG/NCV studies reflects that the studies were consistent with median neuropathy at both wrists.  Otherwise, the studies were unremarkable, showing no clear evidence of peripheral neuropathy, brachial plexopathy, cervical radiculopathy, or myopathy.  In an attached "FAX Transmittal Sheet", the examiner indicated that the Veteran "does have CTS ... but I didn't see any clear evidence of other neuropathy, certainly nothing I would relate to his shoulder problems."

A September 2011 VA report of EMG/NCV studies reflects that the studies demonstrated median neuropathy at the right wrist, were consistent with median neuropathy at the left wrist, and were otherwise unremarkable, with no clear evidence of any other entrapment or peripheral neuropathy, brachial plexopathy, cervical radiculopathy, or myopathy on either side.  The examiner thereby observed that the Veteran's "current neuropathy is carpal tunnel syndrome and only carpal tunnel syndrome."  

Given the above, the Board finds that, other than carpal tunnel syndrome, the Veteran does not currently have peripheral neuropathy of the upper extremities.  The Board notes the diagnoses of peripheral neuropathy of cervical origin in December 1994, cervical radiculopathy in August 2003, and cervicogenic pain with radicular signs in November 2008.  However, to date, EMG/NCV studies have not confirmed such diagnoses.  The Veteran does not argue the contrary.  Indeed, in a statement received in August 2012, the Veteran, through his representative, clearly acknowledges that multiple EMG and NCV studies only support a diagnosis of carpal tunnel syndrome.  Accordingly, in the absence of evidence of a current disability, service connection for peripheral neuropathy of the upper extremities other than carpal tunnel syndrome is not warranted.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  

The Board acknowledges that the November 2008 VA examination diagnosed the Veteran as having polyneuropathy of the upper extremities and cervicogenic pain with radicular signs bilaterally and that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, unlike the facts in McClain, there is no indication that the Veteran had peripheral neuropathy of the upper extremities other than CTS at any time during the appeal that resolved.  Rather, as detailed, additional testing was conducted to rule out a diagnosis peripheral neuropathy of the upper extremities other than CTS.  The examiner in November 2008 specifically recommended further diagnostic studies to determine the etiology of the neuropathic symptoms.  Put another way, the totality of the medical evidence weighs against the possibility that the presently has, or has ever had, peripheral neuropathy of the upper extremities other than CTS.  The medical opinions of record establish this fact.

In this regard, the Board finds the EMG/NCV studies to be more probative as they are diagnostic tests designed specifically to detect the presence of neurological disorders.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The November 2008 VA examiner acknowledged as much in recommending further diagnostic studies.  Moreover, as the most recent evidence of record, the Board finds the report of the September 2011 EMG/NCV studies to be most probative on the issue of whether the Veteran currently has peripheral neuropathy of the upper extremities, to specifically include cervical radiculopathy.

To the extent that the Veteran himself contends that he has a current disability, as a lay person, he is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing himself with peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board notes the Veteran's contentions that his peripheral neuropathy was caused by exposure to herbicides in service or is secondary to his service-connected bursitis of the shoulders or hypertension.  In this case, however, the Board need not address these contentions as the claimed disorder does not exist.  

In conclusion, service connection for peripheral neuropathy of the upper extremities other than carpal tunnel syndrome is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for peripheral neuropathy of the upper extremities other than carpal tunnel syndrome is denied.


REMAND

As noted in the Introduction, the Veteran filed an NOD to a December 2011 decision that his substantive appeal as to a March 1995 rating decision that denied service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury, and that denied a compensable rating for chondromalacia of the right knee was untimely.  Thus, the Board is required to remand this issue to the RO for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

Send the Veteran an SOC on the issue of whether a substantive appeal was received in a timely manner as to a March 1995 rating decision that denied service connection for residuals of a right ankle injury, residuals of exposure to Agent Orange, disequilibrium, tinnitus, allergies, bilateral carpal tunnel syndrome, a left knee injury, and a left foot injury, and that denied a compensable rating for chondromalacia of the right knee.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


